Case 1:17-cv-02989-AT Document 1082-1 Filed 04/01/21 Page 1 of 5




              EXHIBIT A
        Case 1:17-cv-02989-AT Document 1082-1 Filed 04/01/21 Page 2 of 5
          USCA11 Case: 20-13730 Date Filed: 04/01/2021 Page: 1 of 4


                      IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT

                                _________________________

                                     No. 20-13730-RR
                                _________________________

DONNA CURLING, an individual,
COALITION FOR GOOD GOVERNANCE,
DONNA PRICE,
JEFFREY SCHOENBERG,
LAURA DIGGES, et al.,

                                                            Plaintiffs - Appellees,

                                             versus

SECRETARY OF STATE FOR THE STATE OF GEORGIA,
GEORGIA STATE ELECTION BOARD,
DAVID J. WORLEY,
REBECCA N. SULLIVAN,
STATE ELECTION BOARD,
AHN LE,
MATTHEW MASHBURN,

                                                            Defendants - Appellants.
                                _________________________

                                     No. 20-14067-RR
                                _________________________

DONNA CURLING,
an individual,
COALITION FOR GOOD GOVERNANCE,
a non-profit corporation organized and existing
under Colorado Law,
DONNA PRICE,
an Individual,
JEFFREY SCHOENBERG,
an Individual,
LAURA DIGGES,
an Individual, et al.,

                                                            Plaintiffs - Appellees,
        Case 1:17-cv-02989-AT Document 1082-1 Filed 04/01/21 Page 3 of 5
          USCA11 Case: 20-13730 Date Filed: 04/01/2021 Page: 2 of 4




                                               versus

DAVID J. WORLEY,
REBECCA N. SULLIVAN,
BRAD RAFFENSPERGER,
in his individual capacity and his official capacity
as Secretary of State of Georgia and Chair of the
State Election Board,
ANH LE,
MATTHEW MASHBURN,

                                                                    Defendants - Appellants.
                                 __________________________

                                 On Appeal from the United States
                        District Court for the Northern District of Georgia
                                 __________________________

BEFORE JORDAN, LAGOA, and BRASHER, Circuit Judges.

BY THE COURT:

       The motion of the appellees, the Coalition Plaintiffs, to lift the stay of the injunction is

DENIED.




                                                  2
        Case 1:17-cv-02989-AT Document 1082-1 Filed 04/01/21 Page 4 of 5
          USCA11 Case: 20-13730 Date Filed: 04/01/2021 Page: 3 of 4


BRASHER, Circuit Judge, joined by LAGOA, Circuit Judge, concurring:

       I concur in the decision to deny the motion to lift the stay. In my view, the Secretary of

State has established that the district court almost certainly erred as a matter of law in imposing

the injunction. The district court held that the possibility of an election-day computer glitch in the

state’s voting technological imposed a “severe burden” on voters under the Anderson/Burdick

balancing test. See Burdick v. Takushi, 504 U.S. 428 (1992); Anderson v. Celebrezze, 460 U.S. 780

(1983). But we have held that electronic voting systems are not a severe burden merely because

they are electronic. Wexler v. Anderson, 452 F.3d 1226, 1232 (11th Cir. 2006). And the possibility

of a computer glitch in an otherwise nonburdensome voting system is no more a severe burden

than the possibility of an election-day snowstorm or traffic jam. Severe burdens under

Anderson/Burdick are burdens imposed as a direct result of a state’s laws and policies, such as

drastic limits on voting hours or restrictions on ballot access, not “burdens . . . arising from life’s

vagaries.” Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 197 (2008). See also Duncan v.

Poythress, 657 F.2d 691, 699 (5th Cir. Unit B 1981) (the Constitution provides no guarantee

against innocent irregularities in the administration of elections). Moreover, the standard remedy

for an election-administration error—whether human, analog, or digital—is to allow a voter to cast

a provisional ballot that will ultimately be counted. See, e.g., Crawford, 553 U.S. at 197-98; 42

U.S.C. § 15482(a). And, if there is an election-day computer glitch in Georgia’s electronic voter

rolls, Georgia law provides that opportunity.

       To be clear, another panel will decide whether the district court’s injunction should be

vacated after full briefing and oral argument. But, for the purposes of the present motion, I believe

the Secretary has established that the injunction should remain stayed.



                                                  3
        Case 1:17-cv-02989-AT Document 1082-1 Filed 04/01/21 Page 5 of 5
          USCA11 Case: 20-13730 Date Filed: 04/01/2021 Page: 4 of 4


JORDAN, Circuit Judge, concurring in part and dissenting in part.

       I would lift the stay as to (1) the requirement that the state provide county election officials

with an updated pollbook that can be printed and which has all the information available in the

electronic pollbook, (2) the requirement that the state direct county election officials to print and

provide and the proper pollbook backup for each polling place, and (3) the requirement that the

state direct county election officials to use the paper pollbook backup in case of equipment

malfunction or emergency. I therefore concur in part and dissent in part.




                                                  4
